Citation Nr: 1501939	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-36 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to a disability rating higher than 10 percent for gastritis, for the period prior to September 12, 2008.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) for the period prior to January24, 2008.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to a higher combined disability rating as of January 24, 2008.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.  He died in February 2011.  The Appellant is his surviving spouse and has been substituted for the purposes of processing the Veteran's claims to completion.  In this regard, acutely due to the Veteran's death during the appeal process, the Board is making a sincere effort to address all claims in a timely manner.    

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In the January 2008 rating decision the RO determined that a previously denied claim of entitlement to service connection for diabetes mellitus could not be reopened.  It also denied a disability rating higher than 10 percent for gastritis.  In the December 2009 rating decision, the RO denied a TDIU.  

The Veteran appealed those decisions to the Board.  In a July 2013 decision, the Board denied the appeal as to whether the diabetes mellitus claim could be reopened.  The Board also denied higher ratings for the Veteran's gastritis, rated at 10 percent for the period prior to September 12, 2008, and 30 percent beginning on September 12, 2008.  Finally, the Board granted a TDIU, finding in its decision that the grant was for the period beginning on January 24, 2008.  

In that July 2013 decision, the Board also granted a 20 percent rating for arthritis of the left ankle and a 20 percent rating for arthritis of the right ankle, both effective January 24, 2008.  It denied rating hither than 20 percent for any period and denied an effective date earlier than January 24, 2008 for entitlement to service connection of left and right ankle disabilities.  

The Appellant appealed the July 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In May 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and vacated and remanded the Board's decision only to the extent that it:  (1) declined to reopen the claim of entitlement to service connection for diabetes mellitus; (2) denied entitlement to an increased rating for gastritis; and (3) denied entitlement to an effective date prior to January 24, 2008 for a TDIU.  The Court dismissed all remaining issues, effectively affirming the Board's determinations on those issues.

In July 2013, the Board also remanded the issue of entitlement to service connection for a left knee disability and entitlement to a higher combined rating.  It directed the RO to obtain a medical opinion as to secondary service connection and aggravation of the Veteran's left knee disability by his service-connected bilateral ankle and foot disabilities and to readjudicate that issue and the combined ratings issue.  Those matters have been returned to the Board for appellate consideration.  

In December 2014, the Veteran's representative provided a written brief of arguments.  In that brief, the representative listed five issues, entitlement to an earlier effective date for service connection of the feet and ankles disabilities.  The argument pointed to the Veteran's (Appellant's) right to compliance with the Court's Remand Order.  

However, as that Order directed the Board to take action consistent with the JMR and the Parties stated that the Veteran had abandoned the feet and ankle service connection earlier effective date claims, those issues are simply not before the Board.  

The Board has reviewed the portions of the claims file stored electronically as well as the paper part of the claims file for a complete review of all evidence of record.  

The Veteran testified at hearings before Decision Review Officers in June 2005 and June 2009.  Transcripts of those hearings are associated with the claims file.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In February 2007, the Board denied the Veteran's appeal as to entitlement to service connection for diabetes mellitus.

2.  Evidence added to the record since the February 2007 Board decision was not previously of record and relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for diabetes mellitus.  

3.  Diabetes mellitus did not have onset during the Veteran's active service, was not caused by his active service, and did not manifest within one year of separation from active service.  

4.  The Veteran has had chronic gastritis with small nodular lesions and symptoms since he filed his claim for an increased rating on July 12, 2007; but there is no evidence of chronic gastritis with small nodular lesions and symptoms at any time in the year prior to receipt of that claim for an increase; the Veteran never had chronic gastritis with severe hemorrhages, or large ulcerated or eroded area.  

5.  The Veteran's claim of entitlement to a TDIU was raised during the course of his appeal of the initial rating assigned for degenerative arthritis, pes planus, hallux valgus, and plantar fasciitis of the bilateral feet.  

6.  December 21, 1995 is the date of claim of entitlement to service connection for degenerative arthritis, pes planus, hallux valgus, and plantar fasciitis of the bilateral feet.  

5.  The Veteran has been unable to secure and follow a substantially gainful occupation, due to service connected disabilities since he filed his claim of entitlement to service connection for degenerative arthritis, pes planus, hallux valgus, and plantar fasciitis of the bilateral feet.  


CONCLUSIONS OF LAW

1.  The February 2007 decision, in which the Board denied the Veteran's appeal with regard to entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

2.  The criteria for reopening a claim of entitlement to service connection for diabetes mellitus have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for diabetes mellitus have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

4.  The criteria for a grant of a 30 percent rating but no higher, for gastritis have all been met since July 12, 2007, but no earlier.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114 Diagnostic Code 7307 (2014).  

5.  The criteria for an effective date of December 21, 1995, but no earlier, have all been met for the grant of a TDIU.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.16(a) (2014).  

6.  The question of whether the combined rating for evaluation purposes was correct in 2008 is now moot.  38 U.S.C.A. § 7104 (West 2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diabetes Mellitus - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a), (d) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection may be presumed for diabetes mellitus if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(1), 3.309(a).  

Service connection may also be presumed for diabetes mellitus based on exposure to certain herbicide agents during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam War or had certain service along the demilitarized zone (DMZ) in Korea will be presumed to have been exposed to such herbicide agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6).  An individual without such service may still prove entitlement to service connection for diabetes mellitus on a non-presumptive basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Prior to receipt of the Veteran's June 2007 claim that led to this appeal, the RO denied service connection for diabetes mellitus in an appealed March 2004 rating decision and the Board denied his appeal of that decision in February 2007.  

If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision. 38 C.F.R. § 20.1104 (2014).  Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Except as provided by 38 U.S.C.A. § 5108, a claim that has been disallowed by the Board may not thereafter be reopened and allowed and a claim based on the same factual basis may not be allowed.  38 U.S.C.A. § 7104(b)

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is "new and material," for the purpose of reopening the claim, evidence is not weighed and the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992

In March 2003 and in March 2004, VA received statements which Dr. H.S. reported that the Veteran had been treated for diabetes in "the 1970s" and "the early 1970s," respectively.  After the February 2007 Board decision, VA received a February 2008 statement in which Dr. H.S. reported that the Veteran was treated for diabetes in January 1970.  

The February 2008 statement signed by Dr. H.S. is material evidence because it places manifestation of diabetes within the one year presumptive period - a previously unestablished fact.  It is new evidence because no previously received statement by Dr. H.S. specified the month of treatment in 1970.  The February 2008 statement signed by Dr. H.S. is therefore sufficient to reopen the claim of entitlement to service connection for diabetes mellitus and the claim is reopened.  

Having reopened the claim, the Board now turns to applying the law to the relevant facts and ultimately determines that the preponderance of the evidence is against granting service connection for diabetes mellitus.  Unlike determining whether to reopen a claim, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence" when determining whether service connection is warranted.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

VA first received a claim of entitlement to VA disability compensation benefits in December 1995.  The claim was one of entitlement to service connection for a bilateral foot injury.  VA first received a claim of entitlement to service connection for diabetes mellitus in May 2003.  Although there is no requirement that a claimant bring all claims for disability compensation at once, the fact that the Veteran did not file his claim for service connection for diabetes mellitus when he filed his earlier claim, when taken together with other evidence of record, tends to show that as of December 1995 the Veteran had no reason to believe that his diabetes had onset during or was caused by service as of December 1995.  

Service treatment records do not mention diabetes or any reported symptoms attributed to possible diabetes.  An August 1969 report of medical examination, for the purpose of separation from active service, includes that he had normal clinical evaluations of all systems and anatomy, including the endocrine system, providing evidence against this claim.  

In an associated report of medical history, the veteran indicated that he had never had frequent urination, providing factual evidence of high probative weight against his own claim.  The Board cites this because lay evidence submitted in January 2008 and described below, reports that he did have frequent urination during service as relevant to his diabetes claim.  The treatment records appear complete.  The records are evidence against his claim because they tend to show that diabetes did not manifest during service.  

On January 21, 2003, the RO received a claim of entitlement to service connection for disability of his feet and a stomach disability.  On March 6, 2003, the RO received a completed VA Form 21-4142, Authorization and Consent to Release Information, identifying H.S., M.D. as providing treatment for stomach ulcers and foot pain in 1970.  Also received was a letter dated March 1, 2003 in which Dr. H.S. reported that the Veteran was his patient in the 1970s and he was treated for stomach problems and foot pain.  On April 7, 2003, the RO notified the Veteran that it had denied service connection for bilateral foot conditions and stomach ulcers.  

On May 6, 2003, the RO received a statement (dated April 9, 2003) in which the Veteran requested disability compensation benefits for conditions of his feet and stomach and for diabetes.  

Simlpy stated, the Veteran at that time contended that he contracted diabetes from being exposed to individuals from Vietnam who were exposed to diabetes and from the diet provided by the government during his active service.  

He also asserted that Dr. H.S. first treated him for diabetes in the early 1970s.  

On March 12, 2004, the RO received evidence and argument from the Veteran.  This included a letter dated March 11, 2004 in which Dr. H.S. reported that the Veteran was treated for diabetes in the early 1970s at the Mid-Town Medical Group.  Dr. H.S. reported that the Mid-Town Medical Group had since ceased to exist and that Dr. H.S. had not continued the Veteran's treatment.  Dr. H.S. reported that the Veteran was not being treated by the VA Hospital and that Dr. H.S. was not familiar with his course of therapy or the result.  

On March 23, 2004, the RO notified the Veteran that it had denied service connection for diabetes mellitus.  It informed him that it could not grant the claim based on presumptive service connection due to exposure to herbicides in Vietnam because the Veteran had never served in Vietnam.

In May 2004, the RO received the Veteran's notice of disagreement with that decision.  The Veteran contended that diabetes could be somehow contracted in ways other than through exposure to herbicides.  He expressed his understanding that diabetes is transferable and not confined to a certain area or country and could be passed on and on.  He also expressed his understanding that a sudden change in diet contributes to diabetes.  He reported that he was not tested for diabetes when he was separated from active service and Dr. H.S.'s letter stated that he had treated the Veteran for diabetes in the early 1970s.  

On November 17, 2004, the RO sent a Statement of the Case (SOC) to the Veteran.  In that SOC, the RO explained that service connection for diabetes was not warranted on any of several theories.  It explained that there was no evidence of diabetes during service and there was no evidence of it in the one year presumptive period following service and the Veteran could not be presumed nor shown to have been exposed to herbicides so service connection based on exposure to herbicides was not warranted.  

In December 2004, the RO received a copy of that SOC with numerous passages circled or underlined, including the provisions for presumptive service connection for diabetes mellitus manifesting within one year of discharge from service.  Also submitted at that time was a VA Form 9 substantive appeal.  In a February 2007 decision, the Board denied his appeal.  One of the findings of fact was that diabetes mellitus did not manifest during service or within one year of separation from service.  

During the June 2005 DRO hearing, the Veteran acknowledged the DRO's statement that the Veteran's theory of entitlement to service connection for diabetes mellitus was that he was not directly exposed to an herbicide agent but was exposed to other people who were exposed to an herbicide agent (in appears that the Veteran is referring to individuals who actually provided service in Vietnam, many in a combat roles, and his somehow "exposure" to them).  The Veteran also added that the excessive amount of starches and sugars in the military diet caused his diabetes mellitus.  

On June 8, 2007, the RO again received from the Veteran a claim of entitlement to service connection for diabetes.  The claim was dated June 4, 2007.  He stated that he was submitting new and material evidence from Dr. H.S. showing that he was treated for diabetes in 1970 - within one year of separation from service.  Submitted with the statement was a letter dated June 4, 2007 and signed by Dr. H.S.  The information in that letter is the same as that in the March 2004 letter with the exception that Dr. H.S. stated that the Veteran was treated for diabetes in 1970 (as opposed to the early 1970s stated in the March 2004 letter).  

In January 2008, the RO notified the Veteran that it continued to deny his claim of entitlement to service connection for diabetes mellitus.  The initiated an appeal of that decision later that month.  

Also in January 2008, the RO received from the Veteran's representative statements signed by "H.K." and from the Appellant.  H.K. reported that she had known the Veteran for many years and that he has been a diabetic since January 1970.  The Veteran's spouse reported that that during service the Veteran suffered from several medical conditions that caused him to be hospitalized, and after service he continued to have medical problems including frequent urination and excessive thirst.  She reported that in January 1970 he was treated and had maintenance follow-up for diabetes by Dr. H.S., Dr. H.S. later relocated his practice and continued to treat the Veteran.  

On February 7, 2008, The RO received a statement in which the Veteran stated that he was submitting an attached letter from Dr. H.S. stating that the he had been treated for diabetes since January 1970.  The letter is dated February 3, 2008 and states what was stated in the previous letters with the exception that January 1970 is specified rather than just 1970 or the early 1970s.  

In August 2009, the RO received records associated with a claim for benefits administered by the Social Security Administration (SSA).  Those include a discharge summary for hospitalization in March 1983 at Riverside Community Hospital Medical Center (Riverside) for surgical treatment of right eye glaucoma.  

This summary states that the Veteran was in good health with the exception of adult-onset diabetes, known for approximately four years.  

Also of record are pertinent records of treatment through Kaiser Permanente.  These include an October 1995 History and Physical Report that states that the Veteran had a 15 year history of noninsulin-dependent diabetes mellitus with suboptimal control.  Kaiser Permanente records also include a July 2002 notation that it had been 35 years since diagnosis of diabetes.  

The Board finds as a finding of fact that the Veteran's diabetes mellitus first manifested no earlier than 1979.  The most probative evidence of first manifestation of his diabetes is the notation in the 1983 Riverside records that state that he was found to have diabetes 4 years earlier.  This is the most probative evidence because it is the evidence created earliest and created prior to when there is any discernible reason for providing other than accurate information to treatment providers.  

The next most probative evidence is the October 1995 Kaiser Permanente notation that he had diabetes for 15 years.  This is highly probative of when he was found to have diabetes because it is from a different treatment provider than the 1983 Riverside notation but the reported date of onset is very near to that found in the Riverside records.  At that point the Veteran had not yet filed any claim for benefits and the Board can discern no rational reason for inaccurate reporting of when he was found to have diabetes.  

This finding of fact by the Board is important and the undersigned believes further explanation is warranted:  To find that 1979-1980 was not the date when he was found to have diabetes would require that two separate reports to separate treatment providers, made years apart and prior to any claim for VA benefits, based on diabetes were inaccurate.  This the Board finds highly unlikely.  

In contrast, the July 2002 notation is inaccurate on its face.  That notation would place onset of diabetes in 1967, prior to his entrance into service - an onset that has no support anywhere else in the record and is not asserted by the Veteran himself.  Moreover, the report comes many years after the 1983 and 1995 reports with the attendant effect of time on memory.  

The statements of Dr. H.S. are also highly unreliable on their face as to the date of onset of diabetes.  First, Dr. H.S. reports that he has no records of the Veteran's treatment.  Yet, he reports in March 2003 that he treated the Veteran for diabetes in the "early 1970s." Then, by 2007, he states that it was in 1970 that the Veteran was treated for diabetes.  Finally, by 2008 he appears to recall the exact month of such treatment.  It is highly unlikely that someone would remember the exact month and year of treatment, some 33 years later, with no records of the treatment available.  

This Board has reviewed these curious reports in detail.  To avoid further litigation in this case, the Board believes it must be clear:  The change in what Dr. H.S. reports, going from a general early 1970s, to the more specific 1970, to the even more specific January 1970, consistently changing the date, tends to show that Dr. H.S. is highly unreliable historian.  The dates in the letters signed by Dr. H.S., compared to the dates the Veteran submitted evidence, are consistent with Dr. H.S. simply writing what he was asked to write without any actual knowledge on Dr. H.S.'s part as to when the Veteran was first treated for diabetes (if ever by this doctor).  For these reasons, the Board finds the letters to lack credibility as to the dates of treatment for diabetes and to be of very little probative value.   

The Board affords very little probative weight to the statements of the Appellant and H.K.  Again, it is highly unlikely the date of January 1970 specified in both letters results from accurate recollection by either the Appellant or H.K.  It is simply too specific for recollection thirty eight years later, a recollection that was not recalled in earlier statements.

The Appellant's letter expresses that the Veteran had symptoms present in service and immediately after service as she refers to the Veteran as continuing to have medical problems after being discharged.  This is contrary to what the Veteran reported in his report of medical history executed just prior to separation from service.  For these reasons, the Board finds that these statements are outweighed by the more probative evidence already described.  

In this case, the Board finds that all statements that suggest the Veteran had this disability either in service or shortly after service are not factually credible because the statements are at odds with the otherwise consistent picture painted by all of the other evidence of record.  The Board as a fact finder is permitted to provide such a conclusion.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (noting that interest in the outcome of the proceedings "may affect the credibility of testimony").  In fact, although not binding on this Court, the Secretary observes that courts have frequently deferred to a credibility finding based on context from the agency fact finder, when those findings are adequately explained in the context of the evidence of record.  See, e.g., Elzour v. Ashcroft, 378 F.3d 1143, 1152 (10th Cir., 2004) (Finding that "[a]n I[mmigration] J[udge]'s adverse credibility determination may appropriately be based upon such factors as inconsistencies in the witness' testimony, lack of sufficient detail, or implausibility."); Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (A Social Security Administration ALJ found that a claimant's assertion was not credible based on the context of the assertion when the ALJ provided a "specific, cogent reason for his disbelief."); Chun v. I.N.S., 40 F.3d 76, 78 (5th Cir., 1994) ("[I]t is the fact finder's duty to make determinations based on the credibility of the witnesses.  We cannot substitute our judgment for that of the BIA or IJ with respect to the credibility of the witnesses or ultimate factual findings based on credibility determinations.") (citations omitted).  This authority is cited solely to provide examples of the type of credibility findings which the Board as a fact finder may engage in.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  Appellant has not demonstrated clear error with regard to the Board's credibility finding; therefore, the Court should defer to the Board's credibility determination.  See 38 U.S.C. § 7261(a)(4); Lennox v. Principi, 353 F.3d 941, 946 (Fed. Cir. 2003).   

Also considered by the Board are the Veteran's theories as to why his diabetes was caused by his active service.  The Board finds that his theory that he contracted diabetes from exposure to other veterans who had diabetes, or were exposed to herbicides, and his theory that his diet during service caused his diabetes are not competent evidence.  Whether diabetes is a communicable disease or diabetes manifesting 10 years after a diet high in starches was caused by such diet are questions that require expertise to address and cannot be answered by mere observation by one's senses.  There is no evidence that the Veteran possessed expertise in determining the causes of diabetes.  As such the Board finds his theories of causation are not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that the Veteran alleges indirect exposure to herbicide agents through individuals who may have been exposed to herbicides in Vietnam, the Board finds that the likelihood of such exposure is extremely small given the alleged chain of exposure and is not a basis for finding that the Veteran was so exposed.  

In summary, the preponderance of evidence shows that the Veteran was not exposed to an herbicide agent during his active service, his diabetes did not manifest until many years after active service, and his diabetes was not caused by his active service.  Hence, the appeal as to this issue must be denied.  As there is significant evidence against this claim, there is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



Disability Ratings

As to effective dates, a question raised in both the gastritis rating issue and the TDIU issue, the effective date an award will be the date of receipt of the claim or the date entitlement arose based on the facts found, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims for increase (as opposed to disagreements with the initial rating assigned), the award of a higher rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  This exception to the general rule is based on Congress' intent to allow for a one-year grace period for filing a claim for an increase in the disability, as shown by the evidence.  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

Gastritis Rating Greater than 10 Percent Prior to September 12, 2008

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

VA first received a claim of entitlement to service connection for stomach ulcers in January 2003.  In a May 2006 rating decision, the RO granted service connection for gastritis, effective January 31, 2003 and assigned a 10 percent disability rating.  The Veteran did not appeal that determination and that decision and no new and material evidence was received within one year of the mailing of notice of the decision to the Veteran.  The decision thus became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).  On July 12, 2007, the RO received a claim from the Veteran for an increased rating.  

The Veteran has been rated under the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7307, for gastritis, and the Board finds no other appropriate criteria for rating the disability.  Under those criteria, a 10 percent rating is assigned for chronic gastritis with small nodular lesions, and symptoms.  Id.  A 30 percent rating is assigned for chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  Id.  A 60 percent rating is assigned for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  Id.  

There is no evidence showing that the Veteran had multiple eroded or ulcerated areas in the one year prior to when VA received his claim for an increase on July 12, 2007.  There are reports of examinations conducted in August 2008 and October 2008 but the first evidence of multiple eroded or ulcerated areas is an October 27, 2008 upper endoscopy and biopsy report.  That report documents that he had gastritis and five less than 0.1 centimeter ulcers.  The Veteran has reported symptoms of gastritis.  

Although evidence of multiple eroded or ulcerated areas was shown by the October 2008 endoscopy, the ulcers clearly existed prior to that time.  The Board cannot discern when the ulcers first appeared.  The results of the October 2008 endoscopy confirm the Veteran's assertion of an increase in disability in the July 12, 2007 claim; an assertion which is itself evidence.  

The Board therefore finds that the proper effective date of the 30 percent rating is the date of claim for increase, July 12, 2007.  

There is no evidence that the Veteran ever had severe hemorrhages, or large ulcerated or eroded areas associated with his gastritis.  The language of the October 2008 endoscopy report - that the ulcers were less than 0.1 centimeter - is evidence that he did not have large ulcerated or eroded areas.  There is no evidence of severe hemorrhages.  The evidence is therefore against a schedular rating higher than 30 percent.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1) (2014). The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b). 

Extraschedular analysis involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The rating schedule contemplates all of his reported or otherwise identified symptoms.  His reported symptoms are pain, nausea, and vomiting, as noted in the examination reports dated in August, September, and October 2008.  The schedular criteria specifically contemplates symptoms of gastritis and there is no evidence that his pain, nausea, and vomiting were out of the ordinary symptoms of gastritis.  Indeed, if they were the Board would expect some comment to that effect in one of the examination reports, but there is none.  The schedule also describes the level of the Veteran's gastritis.  The first Thun element is not met.  

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran had orthopedic disabilities of the lower extremities.  Review of the record does not show that he is not properly compensated for those disabilities.  Nor does the evidence show that those disabilities have a collective effect acting together with his gastritis that makes his disability picture an unusual or exceptional one.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

For these reasons, the Board declines to remand the gastritis rating issue for referral for extraschedular consideration.

In summary, a 30 percent disability rating for gastritis is warranted effective July 12, 2007.  The preponderance of evidence is against assigning a higher rating or an earlier effective date and there is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  

TDIU - Earlier than January 24, 2008

The Board concludes that the proper effective date for grant of a TDIU in this case is December 21, 1995.  This is based on a determination that entitlement to a TDIU was raised in the context of a disagreement with the rating assigned for a bilateral foot condition that stemmed from a claim of entitlement to service connection for a bilateral foot condition received on December 21, 1995.  Significant in this determination is that in a February 2007 decision the Board determined that service department records received after an initial denial of service connection for the bilateral foot condition in an unappealed June 1996 rating decision required that the claim received on December 21, 1995 be reconsidered pursuant to 38 C.F.R. § 3.156(c),  resulting in an effective date of December 21, 1995 for the grant of service connection for degenerative arthritis, pes planus, hallux valgus and plantar fasciitis for each foot.  The Board now explains application of the law and regulations to the facts of this case.  

On December 21, 1995, the RO received a claim from the Veteran for service connection for a bilateral foot disability.  Of record is a June 1996 formal finding by the RO that the Veteran's service treatment records were unavailable.  It states that two attempts were made to obtain the records but no response was received.  The RO denied service connection for a bilateral foot condition in a June 1996 rating decision.  The Veteran did not initiate a timely appeal of that decision.  

In January 2003, the RO received a statement in which the Veteran reported that he was initially told that his claim for disability compensation had been denied and that his service treatment records were unavailable.  He reported that he was able to obtain his records and the records were transferred to the RO.  Of record are service treatment records added to the file after the June 1996 rating decision.  

In an April 2007 rating decision, the RO granted service connection for degenerative arthritis, pes planus, hallux valgus and plantar fasciitis for each foot and assigned an effective date in September 2002 and assigned a 20 percent rating for each foot.  The Veteran appealed the effective date assigned and the ratings assigned.  In a September 2005 SOC, the RO increased the each rating to 30 percent.  

Regulation provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding provisions for reopening a previous final decision.  38 C.F.R. § 3.156(c).  

In a February 2007 decision, the Board applied 38 C.F.R. § 3.156(c) to determine that the proper effective date for service connection for the foot disabilities was December 21, 1995.  In an April 2007 rating decision, the RO assigned service connection with a disability rating of 30 percent for each foot effective December 21, 1995.  The date of claim of entitlement to service connection for bilateral foot disabilities is therefore December 21, 1995.  

"When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The entitlement to a TDIU was raised during a June 2005 DRO hearing during the appeal of the initial rating assigned for the bilateral foot disability.  

During that hearing, the Veteran reported that he had last worked in June of 1995 and it had been determined that he was 100 percent disabled by the state.  The Veteran testified to the effect that this disability status was based on his bilateral foot disabilities and "valley fever."  Associated with the claims file is a Kaiser Permanente October 1995 inpatient consultation report noting that he possibly had coccidioidomysosis.  This disease is also known as valley fever.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 382 (30th ed. 2003).  

The Veteran's mention of last working in 1995 coupled with his report that he was 100 percent disabled due to a service connected condition is sufficient to raise entitlement to a TDIU.  The fact that the Veteran acknowledged the representative's reference to valley fever as well as his bilateral foot disabilities as the cause of his unemployability does not mean that entitlement to TDIU was not raised.  The raising of entitlement to a higher rating based on individual unemployability is not negated by the reference to a nonservice-connected condition in this context.  In this regard, the Veteran was responding to his representative's statements and, furthermore, the raising of a claim is not equivalent to meeting the elements required to persevere on the claim.  

Regulation provides that total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).  

In the JMR, the Parties agreed that the 60 percent requirement of § 4.16(a) has been met since December 1995.  The Veteran's 30 percent rating for each lower extremity combines to 51 percent.  See 38 C.F.R. § 4.25.  Adding the bilateral factor, the rating is 56.1 which is then converted to the nearest degree divisible by 10, which is 60 percent.  See 38 C.F.R. §§ 4.26, 4.25.  The Board, therefore, has jurisdiction to grant TDIU in the first instance back to December 21, 2005 if the Veteran has been unable to secure and follow a substantially gainful occupation since prior to that date.  

In the July 2013 decision, the Board granted a TDIU based on a finding that the evidence was at least in equipoise that the Veteran's service-connected disabilities of his feet, ankles, and right knee rendered him unemployable, when taking into consideration his level of education, special training and work experience.  

The effective date of service connection for the left and right ankle disabilities and the right knee disability is January 24, 2008.  Therefore, if the Board determines that the Veteran's bilateral foot disabilities alone rendered him unemployable from the date of service connection for the bilateral foot disabilities, the proper effective date would be December 21, 1995.  However, if the bilateral foot disabilities alone did not render him unemployable, but he was only unemployable due to the effects of those disabilities plus any of his ankle or right knee disabilities, then a later effective date would be proper as he would not have been unemployable solely due to disabilities that were service connected prior to such later date.  

In a VA Form 21-8940, the Veteran indicated that he had not worked full times since 1994.  During the June 2009 DRO hearing, the Veteran testified that he had once worked as a cable splicer for a telephone company but could not continue in the occupation because of problem with his feet.  When testifying as to his ankle disabilities, the Veteran repeatedly referred to foot and ankle symptoms with more focus on his foot disabilities.  In a March 2003 letter, Dr. H.S. stated that he treated the Veteran for foot pain in the 1970s and the Veteran still had foot pain that disabled him.  As stated above, Dr. H.S.'s letters are not particularly probative.  

A December 2010 VA examination report includes the examiner's opinion that the Veteran was unable to perform any physically strenuous activity due to the condition of his feet, ankles, and knees.  The VA examiner opined that the Veteran could perform sedentary activities.  

Based on this evidence, the Board previously (in the February 2013 decision) determined that the evidence of record is at least in equipoise on the question of whether the Veteran's service-connected disabilities of the feet, ankles, and right knee rendered him unable to perform anything but sedentary work.  The Board also noted that the Veteran did not report any other type of employment; he reported that he had a college education but did not report any other specific education or training.  The Board then concluded that the evidence showed that the Veteran's service-connected disabilities preclude the type of employment for which he was trained and for which he had experience.  The Board also stated that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  

The Board finds these statements accurate.  Unfortunately there is no significant evidence from the period from December 1995 to the dates of the evidence just discussed.  

The Kaiser records from 1995 do not paint a disability picture significantly influenced by "valley fever" despite what the Veteran acknowledged during the 2005 DRO hearing.  The 2005 and 2009 hearing transcripts are probative of a finding that the Veteran's service-connected bilateral foot disabilities alone were sufficient to render him unable to secure and follow a substantially gainful occupation from the date of receipt of his claim on December 21, 1995, forward.  

Taking all the evidence together, the Board concludes that the evidence is sufficient to find that the requirements for a TDIU under 38 C.F.R. § 4.16(a) have been met since service connection became effective for his bilateral foot disabilities.  As such his appeal must be granted to the extent of an effective date of December 21, 1995 for entitlement to a TDIU.  Because no disabilities were service connected effective prior to that date, a date earlier than December 21, 1995 is not warranted for grant of a TDIU; there is no reasonable doubt to be resolves in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  

The Board recognizes that the Veteran had service-connected disabilities other than those of his feet that have a combined disability rating for compensation purposes of greater than 60 percent and that he had a total rating based on the disabilities of each foot.  It also recognizes that special monthly compensation (SMC) at the rate specified at 38 U.S.C.A. § 1114(s) is warranted where a veteran has a service connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  However, the Court has held that "a total disability rating based on individual unemployability that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability."  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  Here, the total rating is based on two disabilities, one of the left foot and one of the right foot.  Although 38 C.F.R. § 4.16(a) allows for disabilities of both lower extremities to be considered for the purposes of meeting the criterion under that subsection of one disability ratable at 60 percent or more, it does so only for that purpose.  As such the Board finds no basis for granting SMC at the rate specified at 38 U.S.C.A. § 1114(s).  

Combined Ratings

In a statement dated in June 2008, the Veteran disagreed with his "overall combination rating of 70 [percent]."  He stated that he should be receiving 80 percent according to the 30 percent rating assigned for each foot and the 10 percent rating assigned for each ankle.  

The combined rating for compensation purposes is not determined by simply adding the percentages assigned for each disability.  As explained by regulation, the combined rating for compensation purposes is based on consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25 (2014).  This involves application of Table I found at § 4.25.  Thus, a person having a 60 percent disability is considered 40 percent efficient.  Id.  Proceeding from this 40 percent efficiency, the effect of a further 30 percent disability is to leave only 70 percent of the efficiency remaining after consideration of the first disability, or 28 percent efficiency altogether.  Id.  The individual is thus 72 percent disabled, as shown in Table I opposite 60 percent and under 30 percent.  Id.  

Important in making this determination is properly considering disabilities for which a "bilateral factor" applies.  When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  38 C.F.R. § 4.26 (2014).  

The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor section will be treated as one disability for the purpose of arranging in order of severity and for all further combinations.  Id.  For example, with disabilities evaluated at 60 percent, 20 percent, 10 percent and 10 percent (the two 10's representing bilateral disabilities), the order of severity would be 60, 21 and 20.  Id.  The 60 and 21 combine to 68 percent and the 68 and 20 to 74 percent, converted to 70 percent as the final degree of disability.  Id.  

The use of the terms "arms" and "legs" is not intended to distinguish between the arm, forearm and hand, or the thigh, leg, and foot, but relates to the upper extremities and lower extremities as a whole.  38 C.F.R. § 4.26(a) (2014).  Thus with a compensable disability of the right thigh, for example, amputation, and one of the left foot, for example, pes planus, the bilateral factor applies, and similarly whenever there are compensable disabilities affecting use of paired extremities regardless of location or specified type of impairment.  Id.  

The correct procedure when applying the bilateral factor to disabilities affecting both upper extremities and both lower extremities is to combine the ratings of the disabilities affecting the 4 extremities in the order of their individual severity and apply the bilateral factor by adding, not combining, 10 percent of the combined value thus attained.  Id.  

As a matter of illustration, the Board will explain why the 70 percent combined rating to which the Veteran referred (as listed in the June 2008 rating decision) was correct.  At that time each foot disability was rated 30 percent disabling, gastritis was rated 10 percent, and each ankle disability was rated 10 percent.  The initial combination by application of the Table I at 38 C.F.R. § 4.25, for the disabilities of the lower extremities is arrived at as follows:  30 percent combined with 30 percent is 51 percent; 51 percent combined with 10 percent is 56 percent; 56 percent combined with 10 percent is 60 percent.  The bilateral factor is therefore 6 percent.  Adding the bilateral factor added to the 60 percent results in 66 percent.  Applying Table I to combine 66 percent with 10 percent (the gastritis rating) results in 69 percent.  The nearest percentage divisible by 10 is 70 percent.  This is consistent with the combined rating that the Veteran disagreed with in his June 2008 notice of disagreement. 

Review of other determinations as to the combined rating for compensation purposes reveals no errors.  For example as of January 24, 2008, the RO determined that the combined rating for compensation purposes was 80 percent.  At that time the ratings were all the same as above other than the ankle ratings which were each 20 percent and there was a 10 percent rating for the right knee disability.  The initial combination by application of the table I at 38 C.F.R. § 4.25, for the disabilities of the lower extremities is arrived at as follows:  30 percent combined with 30 percent is 51 percent; 51 percent combined with 20 percent is 61 percent; 61 percent combined with 20 percent is 69 percent, 69 percent combined with 10 percent is 72 percent.  The bilateral factor is therefore 7.2 percent.  Adding the bilateral factor added to the 72 percent results in 79.2 percent.  Applying Table I to combine 79.2 percent with 10 percent (the gastritis rating) results in 81 percent.  The nearest percentage divisible by 10 is 80 percent.  This is consistent with the combined rating that the RO determined as of January 24, 2008.  A similar procedure shows that the 90 percent combined rating for compensation purposes as determined by the RO as of September 12, 2008 (when the gastritis rating was 30 percent) was also correct.   

Additionally, the Board notes that with the grant of the appeal as to the TDIU issue in the instant decision, the Veteran will have been rated as 100 percent disabled effective from December 21, 1995 forward, rendering moot the issue of entitlement to a higher combined rating.  For this reason, the Board will dismiss, rather than deny, the appeal as to this issue.  See 38 U.S.C.A. § 7104 (West 2002).  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2006, May 2008, September 2009, and March 2011.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  

VA provided adequate examinations with regard to the Veteran's gastritis, principally in October 2010.  As explained above, the examinations of record are adequate for the Board to grant the TDIU back to the date of the first claim received by VA and hence any error in providing an opinion with regard to the TDIU issue is harmless error.  As to the diabetes issue, the evidence does not establish manifestation of diabetes mellitus during service or within an applicable presumptive period or any relevant in-service event.  VA thus has no duty to obtain an opinion with regard to the diabetes issue.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that these claims are not claims for disability and indemnity compensation but rather the Appellant has been substituted for the Veteran in completing the claims that he initiated.  Hence, the proper standard is that found at See 38 U.S.C.A. § 5103A(d).  

Beyond the above, the Board must note for the record that there is significant evidence against the claims, beyond the evidence cited above (which, as found, is in many cases historically inaccurate).  Notwithstanding, the Board has granted several claims in a judicial effort to finally resolve the Veteran's case, a case in which he died during the extensive litigation in this matter, and for which the Board provides its condolences, and it exertion to attempt to address all claims in a timely manner without an additional remand of this case for these issues.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus is reopened.  

Entitlement to service connection for diabetes mellitus is denied.  

A disability rating of 30 percent for gastritis is granted for the period from July 12, 2007 to September 12, 2008, subject to the laws and regulations governing the payment of monetary benefits.  

An effective date is December 21, 1995 is granted for the grant of a TDIU, subject to the laws and regulations governing the payment of monetary benefits.  

The issue of entitlement to a higher combined disability rating for compensation purposes as of January 24, 2008 is dismissed.  


REMAND

In July 2013, the Board remanded the left knee service connection issue to obtain a medical opinion as to whether the Veteran's left knee disability was caused by his service-connected foot and ankle disabilities and whether the Veteran's left knee disability was aggravated by his service connected bilateral foot and ankle disabilities.  

Of record is an August 2013 medical opinion.  The examiner checked preprinted selections that the claimed condition is less likely than not proximately due to or the result of his service-connected condition.  The rationale provided was as follows:

Veteran's left knee symptoms and signs presented after discharge from the military.  Etiology of degenerative joint arthritis is multifactorial loading of joints.  As a result it is less likely thatn (sic) not that his knee condition was proximately due to his service connected conditions.

The examiner also checked a preprinted selection that the claimed condition, which clearly and unmistakable existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The following rationale was provided:  "Veteran's service entry examination notes no evidence of knee condition.  As a result there is not clearly and unmistakably existed knee condition prior to service that can be aggravated."

The opinion is inadequate.  The first rationale goes solely to causation but does not address aggravation.  The second rationale is inconsistent with the first and with the preprinted selection.  In essence aggravation of a nonservice-connected condition by a service connected condition has been confused with aggravation of a condition present prior to service by service.  

For this issue, a remand is necessary (and unavoidable) to obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Make the claims file available to an examiner that has not yet provided an opinion as to whether the Veteran's left knee disability was caused or aggravated by his service-connected bilateral foot and ankle disabilities.  The examiner must review the claims file.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee condition was worsened beyond its natural progression by his service-connected bilateral foot and ankle conditions.  A rationale must be provided for any opinion rendered.  

The examiner is cautioned that the question does not involve a left knee disability preexisting service (as was misinterpreted in the August 2013 opinion).  Rather, what the Board is asking is whether the service-connected bilateral ankle and foot conditions have permanently worsened a left knee condition, even if the left knee condition first manifested after service.  

2.  After ensuring that the above development is compliant with the Board's Remand, readjudicate the issue of entitlement to service connection for a left knee disability.  If the benefit sought is not granted in full, provide the Appellant and her representative with an SSOC and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


